 Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 1 of 16 PageID# 1




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


ONTEL PRODUCTS CORPORATION,

                      Plaintiff,


v.                                                        Civil Action No. 1:21-cv-00043


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.




                                   VERIFIED COMPLAINT

       Plaintiff Ontel Products Corporation, (“Plaintiff” or “Ontel”), by counsel, alleges as

follows for its Verified Complaint against the Defendant Unincorporated Associations identified

in Schedule A (collectively “Defendants”).1


                                    NATURE OF THE SUIT


       1.      Ontel files this action to combat online counterfeiters who trade upon its world-

renowned reputation by selling unauthorized and unlicensed counterfeit ARCTIC AIR personal

air coolers that cool air, as well as associated ARCTIC AIR filters and accessories using



       1
          As set forth in Plaintiff’s Motion to Seal and for the reasons set forth in its Ex Parte
Motion for Temporary Restraining Order, temporarily sealing Defendants’ names is necessary to
prevent Defendants from learning of these proceedings prior to the execution of the temporary
restraining order, and the likelihood that Defendants would transfer all funds out of U.S.-based
accounts upon receiving notice of this action.
 Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 2 of 16 PageID# 2




counterfeit versions of Ontel’s federally-registered ARCTIC AIR trademarks (the “Counterfeit

ARCTIC AIR Products”). Defendants create hundreds of online product listings and design them

to appear as though they are selling genuine ARCTIC AIR products, while instead selling

Counterfeit ARCTIC AIR Products to unknowing consumers. Defendants attempt to avoid

liability by concealing their identities and the full scope and interworking of their counterfeiting

operations. Ontel is thus forced to file this action to combat Defendants’ unauthorized use of its

registered trademark, as well as to protect unknowing consumers from purchasing the inferior

Counterfeit ARCTIC AIR Products. Ontel has been, and continues to be, irreparably damaged

through infringement and tarnishment of its valuable trademark as a result of Defendants’ willful

actions, and seeks injunctive and monetary relief.

                                JURISDICTION AND VENUE

       2.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b),

28 U.S.C. § 1331, and 28 U.S.C. §1121.

       3.      Ontel’s claims against Defendants for counterfeiting, trademark infringement, and

false designation of origin are based on Defendants’ misuse of Ontel’s trademark to market and

sell Counterfeit ARCTIC AIR Products, sale and shipment of such counterfeit products to

consumers in this District, and use of instrumentalities in the District to promote and sell

Counterfeit ARCTIC AIR Products including through use of online marketplaces such as eBay,

Wish, and AliExpress.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Virginia and this

District, through at least the Online Marketplace Accounts/Internet Stores identified in Schedule


                                                 2
 Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 3 of 16 PageID# 3




A attached hereto (collectively, the “Defendant Internet Stores”). Specifically, Defendants are

seeking to do business with this District’s residents by operating one or more commercial

Defendant Internet Stores through which Virginia residents are misled to purchase counterfeit

products using Ontel’s trademarks. Each of the Defendants has targeted sales from Virginia

residents by operating online stores that offer shipping to the United States, including Virginia

and this District, and accepts payment in U.S. dollars. Ontel has confirmed that Defendants ship

their Counterfeit ARCTIC AIR Products to this District by requesting shipping information from

each of the Defendants’ Internet Stores, and by purchasing products and having them shipped

into this District. Each of the Defendants is committing tortious acts in Virginia, is engaging in

interstate commerce, and has wrongfully caused Ontel substantial injury in the State of Virginia.

                                            PARTIES

Plaintiff

       5.      Plaintiff Ontel is a corporation organized in the State of New Jersey, with its

principal place of business at 21 Law Drive, Fairfield, New Jersey 07004.

       6.      Ontel is a leading developer, producer, marketer, and distributor of quality,

innovative consumer products. For over 20 years, Ontel has developed, marketed, and distributed

some of the most innovative consumer products in the market, including popular toys, top-selling

kitchen equipment, and ground-breaking household items.

       7.      Ontel promotes and sells many of its products through national direct response

television advertising, commonly called “As Seen On TV” (“ASOTV”). Ontel also sells its

ASOTV products at nearly every well-known mass retail outlet in the United States, through

catalog companies, online through individual websites for each item and other retail customer

websites, as well as through a network of international distributors, and in over 30 countries

worldwide.


                                                 3
 Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 4 of 16 PageID# 4




         8.     Ontel is the owner of distinctive trademarks, including the ARCTIC AIR

trademarks, which are associated with Ontel’s successful personal air cooler. Ontel’s trademarks

symbolize the brand’s marketability, reputation, and goodwill. Consumers have long associated

the Ontel brand with a variety of well-known ASOTV products. Indeed, the Ontel brand is one of

the most well-recognized ASOTV brands in the world. For example, a recent article published by

Yahoo! Finance lauded Ontel as the “global leader in direct response marketing, innovation and

product distribution that leads the direct response industry in designing life-altering products,

creating blockbuster marketing campaigns, and distributing to over 80,000 of the greatest

retailers in the world.”2

         9.     Ontel uses and owns registered and unregistered trademarks and trade dress,

including the following federally registered trademarks, for the ARCTIC AIR product (the

“ARCTIC AIR Trademarks”):


  Reg.                                                   First Use in
                      Mark                Reg. Date                              Goods
  No.                                                    Commerce
                                                                        Class 11: Personal
5814181                                 July 23, 2019    Feb. 2, 2018   portable humidifier and
                                                                        air purifier in the nature
                                                                        of a cooling device
                                                                        Class 11: Personal
6161888                                 Sep. 29, 2020    Feb. 2, 2018   portable humidifier and
                                                                        air purifier in the nature
                                                                        of a cooling device


         10.    The ARCTIC AIR Trademarks have been used exclusively and continuously by

Ontel and have never been abandoned. The above U.S. registrations for the ARCTIC AIR


         2
          See Yahoo! Finance, “GL Brands Inc.’s Green Lotus Partners with ‘As Seen on TV’
Leader Ontel®Products Corp. to Launch Hemp Topical ‘Green Relief,’” March 23, 2020,
https://finance.yahoo.com/news/gl-brands-inc-green-lotus-172900110.html (last accessed July
20, 2020).


                                                4
 Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 5 of 16 PageID# 5




Trademarks are valid and subsisting in full force and effect. True and correct “status” copies of

these registrations, obtained from the Trademark Status Document Retrieval (“TSDR”) database

of the United States Patent and Trademark Office, are attached hereto as Exhibit 1. The

registrations for the ARCTIC AIR Trademarks constitute prima facie evidence of their validity

and of Ontel’s exclusive right to use the trademarks pursuant to 15 U.S.C. § 1057(b).

       11.     The ARCTIC AIR Trademarks perform an important source-identifying function

for Ontel’s personal air coolers, filters, and accessories, signifying to purchasers that the products

come from Ontel and are manufactured according to Ontel’s high-quality standards. The

ARCTIC AIR Trademarks are inherently distinctive, and have acquired considerable brand

loyalty through Ontel’s sales and promotion, and via direct word-of-mouth promotion by

consumers. In addition, Ontel has expended significant time, money, and resources in

developing, marketing, advertising, promoting, and selling its products under its ARCTIC AIR

Trademarks in the United States. The market reputation and consumer goodwill associated with

t he ARCTIC AIR Trademarks are of incalculable and inestimable value to Ontel.

Defendants

       12.      Defendants are individuals and business entities that, upon information and

belief, reside in China, and elsewhere outside the United States. Defendants conduct business

throughout the United States, including within the State of Virginia and this Judicial District,

through the operation of online marketplaces such as eBay, Wish, and AliExpress. Each

Defendant targets the United States, including Virginia, and has offered to sell, has sold and, on

information and belief, continues to sell Counterfeit ARCTIC AIR Products to consumers within

the United States, including the State of Virginia and this District.

       13.     On information and belief, Defendants knowingly and willfully manufacture,

import, distribute, offer for sale, and sell products using counterfeit versions of the ARCTIC AIR


                                                  5
 Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 6 of 16 PageID# 6




Trademarks in the same transaction, occurrence, or series of transactions or occurrences.

Defendants each use similar ARCTIC AIR Products in their Online Marketplaces. Tactics used

by Defendants to conceal their identities and the full scope of their counterfeiting operation

make it virtually impossible for Ontel to learn Defendants’ true identities and the exact

interworking of their counterfeit network. In the event that Defendants provide additional

credible information regarding their identities, Ontel will take appropriate steps to amend the

Complaint.

                          DEFENDANTS’ UNLAWFUL CONDUCT

       14.     The success of the Ontel’s ARCTIC AIR brand has resulted in significant

counterfeiting of its ARCTIC AIR products. To combat that unfortunate but predictable reality,

Ontel was forced to initiate an anti-counterfeiting program designed to regularly investigate

suspicious websites and online marketplace listings identified in proactive Internet sweeps and

reported by consumers. Despite Ontel’s enforcement efforts online and on the ground,

Defendants have persisted in creating the Defendant Internet Stores. Internet websites like the

Defendant Internet Stores are estimated to receive tens of millions of visits per year and generate

nearly $500 billion in global online sales annually.3 According to an intellectual property rights

seizures statistics report issued by Homeland Security, the manufacturer’s suggested retail price

(MSRP) of goods seized by the U.S. government in fiscal year 2019 was over $1.5 billion.4


       3
         See Alanna Petroff, “The Fakes Industry is worth $461 billion,” April 18, 2016,
http://money.cnn.com/2016/04/18/news/economy/fake-purses-shoes-economy-counterfeit-
trade/index.html (last accessed June 5, 2019).
       4
          See Homeland Security, U.S. Customs and Border Protection Office of Trade,
“Intellectual Property Rights Fiscal Year 2019 Seizure Statistics,”
https://www.cbp.gov/sites/default/files/assets/documents/2020-
Sep/FY%202019%20IPR%20Statistics%20Book%20%28Final%29.pdf.




                                                6
 Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 7 of 16 PageID# 7




Internet websites like the Defendant Internet Stores are also estimated to contribute to tens of

thousands of lost jobs for legitimate businesses and broader economic damages such as lost tax

revenue every year.

       15.    Recently, Ontel became aware of Defendants’ online sales of ARCTIC AIR

products, and strongly suspected such goods were counterfeit. Defendants were selling these

counterfeit goods by the thousands, and the goods were priced at substantially lower prices than

genuine ARCTIC AIR products. All of the eBay, Wish, and AliExpress listings for the goods

stated the goods were ARCTIC AIR products, contained images of the products bearing the

ARCTIC AIR Trademarks, and/or included images of what appeared to be exact copies of

ARCTIC AIR products. Ontel reviewed offerings from each of the Defendant Internet Stores to

determine their authenticity. Copies of the counterfeit product offerings from the Defendant

Internet Stores on eBay, Wish, and AliExpress are attached as Exhibits 2-4. This review led to

the determination that the products offered by the Defendant Internet Stores were, in fact,

Counterfeit ARCTIC AIR Products.

       16.    On information and belief, Defendants reside primarily in China and utilize

Defendant Internet Stores to sell Counterfeit ARCTIC AIR Products by the thousands.

       17.    On information and belief, Defendants act in concert to make and distribute the

Counterfeit ARCTIC AIR Products to the United States. These tactics include similar pricing

structures, similar descriptions of the Counterfeit ARCTIC AIR Products, similar product

sourcing, similar photos, and similar payment methods.

       18.    Defendants offer to ship, and in fact do ship, the goods into this Judicial District.

Images of the shipping page from each of the Defendant Internet Stores are attached as Exhibits

5-7.




                                                7
 Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 8 of 16 PageID# 8




       19.     Ontel has inspected the goods offered by Defendants and has determined that

they are counterfeit. Almost all of Defendants’ Counterfeit ARCTIC AIR Products are nothing

more than cheap, low quality imitations of genuine ARCTIC AIR products.

       20.     Defendants drive sales by designing the Defendant Internet Stores so that they

appear to unknowing consumers to be Ontel authorized online retailers, outlet stores, or

wholesalers. Defendants further perpetuate the illusion of legitimacy by purporting to offer

“customer service” and using indicia of authenticity and security that consumers have come to

associate with Ontel’s authorized retailers, including the Visa®, MasterCard®, and/or PayPal®

logos. Ontel has not licensed or authorized Defendants to use its ARCTIC AIR Trademarks, and

none of the Defendants are authorized retailers of genuine ARCTIC AIR products.

       21.     Defendants also deceive unknowing consumers by using Ontel’s ARCTIC AIR

Trademarks without authorization within the content, text, and/or meta tags of their websites in

order to attract various search engines crawling the Internet looking for websites relevant to

consumer searches for ARCTIC AIR products. On information and belief, Defendants use the

ARCTIC AIR Trademarks as part of their product listings while using strategic item titles and

descriptions that will trigger their listings when consumers are searching for ARCTIC AIR

products.

       22.     Further, on information and belief, Defendants have gone to great lengths to

conceal their identities and often use multiple fictitious names, business names, and addresses to

register and operate their network of Defendant Internet Stores. And, so far, these actions have

been successful because, despite Ontel’s good faith attempts to identify Defendants, Ontel is

unable to reliably determine any of the Defendants’ identities. On information and belief,

Defendants regularly create new websites and online marketplace accounts on various platforms




                                                8
 Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 9 of 16 PageID# 9




using the identities listed in Schedule A to the Complaint, as well as other unknown fictitious

names and addresses. Such Defendant Internet Store registration patterns are one of many

common tactics used by Defendants to conceal their identities, the full scope and interworking of

their counterfeiting operations, and to avoid being shut down.

        23.     In addition to operating under multiple fictitious names, Defendants in this case,

and defendants in other similar cases against online counterfeiters, use a variety of other

common tactics to evade enforcement efforts. For example, counterfeiters like Defendants will

often register new online marketplace accounts under new aliases once they receive notice of a

lawsuit. Counterfeiters also typically ship products in small quantities via international mail to

minimize detection by U.S. Customs and Border Protection. A 2012 U.S. Customs and Border

Protection report on seizure statistics indicates that the Internet has fueled “explosive growth” in

the number of small packages of counterfeit goods shipped through the mail and express

carriers.5

        24.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts behind layers of payment gateways so that they can continue operation in

spite of Ontel’s enforcement efforts. On information and belief, Defendants maintain offshore

bank accounts and regularly move funds from their accounts to offshore bank accounts outside

the jurisdiction of this Court.

        25.     Finally, Defendants also regularly falsely describe their products to evade

detection by Ontel and the authorities, and to circumvent controls on these types of products

implemented by the online marketplaces. See Exhibits 2-4.


        5
          See Homeland Security, “Intellectual Property Rights: Fiscal Year 2012 Seizure
Statistics,” 2012, https://www.cbp.gov/sites/default/files/documents/FY2012%20IPR%
20Seizure%20Statistics_0.pdf (last accessed August 24, 2018).


                                                 9
Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 10 of 16 PageID# 10




       26.     Defendants, without any authorization or license from Ontel, have knowingly and

willfully used and continue to use Ontel’s ARCTIC AIR Trademarks in connection with the

advertisement, distribution, offering for sale, and sale of Counterfeit ARCTIC AIR Products into

the United States, including Virginia, over the Internet. The Defendant Internet Stores offer

shipping to the United States, including Virginia, and each Defendant has sold Counterfeit

ARCTIC AIR Products in the United States, including Virginia and this District.

       27.     Defendants’ use of Ontel’s ARCTIC AIR Trademarks in connection with the

advertising, distribution, offering for sale, and sale of Counterfeit ARCTIC AIR Products,

including the sale of Counterfeit ARCTIC AIR Products in the United States and Virginia, is

likely to cause and has caused confusion, mistake, and deception by and among consumers and is

irreparably harming Ontel.

                                JOINDER IS APPROPRIATE

       28.     Joinder is appropriate because, on information and belief, Defendants sale of

Counterfeit ARCTIC AIR Products gives rise to a plausible expectation that discovery will

reveal that Defendants’ actions all arise from the same transaction, occurrence, or series of

transactions or occurrences. Specifically, on information and belief, Defendants are actively

participating in a conspiracy to distribute and sell Counterfeit ARCTIC AIR Products. For

example, Defendants, on information and belief, are working together to manufacture, arrange

the manufacture of, and/or sell and otherwise distribute the Counterfeit ARCTIC AIR Products.

Moreover, the Counterfeit ARCTIC AIR Products share similar characteristics, including, for

example, similar product listings, incorrect packaging, and shapes and sizes.

       29.     It is also well recognized that China-based counterfeiters typically work in a

conspiracy to achieve larger market shares and faster production. For example, one recent Forbes

article explained that “the whole [Chinese counterfeiting] system is cooperative, based on the


                                               10
Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 11 of 16 PageID# 11




concept of gongban, which roughly translates to a public bowl. Meaning, people want to share…

So people are starting to share and that turns out to drive the whole industry to move so fast.”6

       30.     In this case, Defendants sell the Counterfeit ARCTIC AIR Products using the

same Internet platforms, such as eBay, Wish, and AliExpress. The Defendant Internet Stores also

describe the Counterfeit ARCTIC AIR Products using similar descriptions and pictures.


           COUNT I - TRADEMARK INFRINGEMENT AND COUNTERFEITING
                               (15 U.S.C. § 1114)

       31.     Ontel hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 30.

       32.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of Ontel’s federally-registered ARCTIC

AIR trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. Ontel’s Trademarks are distinctive marks.

       33.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products using

counterfeit reproductions of Ontel’s ARCTIC AIR Trademarks without Ontel’s permission.

       34.     Ontel is the exclusive owner of Ontel’s Trademarks. Ontel’s United States

registrations (Exhibit 1) are in full force and effect. Upon information and belief, Defendants

have knowledge of Ontel’s rights in Ontel’s Trademarks, and are willfully infringing and

intentionally using counterfeits of Ontel’s Trademarks. Defendants’ willful, intentional, and

unauthorized use of Ontel’s Trademarks is likely to cause, and is causing, confusion, mistake,

       6
         Wade Shepard, “Amazon And Ebay Opened Pandora's Box Of Chinese Counterfeits
And Now Don't Know What To Do,” Oct 28, 2017, available at
https://www.forbes.com/sites/wadeshepard/2017/10/28/amazon-and-ebay-opened-pandoras-box-
of-chinese-counterfeits-and-now-dont-know-what-to-do/#24b855c46a25


                                                11
Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 12 of 16 PageID# 12




and deception as to the origin and quality of the Counterfeit ARCTIC AIR Products among the

general public.

       35.        Defendants’    activities   constitute   willful   trademark   infringement   and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       36.        Ontel has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Ontel will continue to suffer irreparable harm to its reputation and the goodwill of Ontel’s

Trademarks.

       37.        The injuries and damages sustained by Ontel has been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell,

and sale of Counterfeit ARCTIC AIR Products.

    COUNT II- FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
                           (15 U.S.C. § 1125(a))

       38.        Ontel hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 37.

       39.        Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

ARCTIC AIR Products has created, and is creating, a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Ontel or

the origin, sponsorship, or approval of Defendants’ Counterfeit ARCTIC AIR Products by Ontel.

       40.        By using Ontel’s Trademarks on the Counterfeit ARCTIC AIR Products,

Defendants create a false designation of origin and a misleading representation of fact as to the

origin and sponsorship of the Counterfeit ARCTIC AIR Products.

       41.        Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit ARCTIC AIR Products to the general public




                                                   12
Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 13 of 16 PageID# 13




involves the use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act,

15 U.S.C. § 1125.

       42.      Ontel has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Ontel will continue to suffer irreparable harm to its reputation and the associated goodwill of its

Ontel brand.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests entry of judgment against Defendants as follows:

       A.        That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily, preliminarily, and permanently enjoined and restrained from:

             a. using Ontel’s Trademarks or any reproductions, counterfeit copies, or colorable

                imitations thereof, in any manner in connection with the distribution, marketing,

                advertising, offering for sale, or sale of any product that is not a genuine Ontel

                ARCTIC AIR Product or is not authorized by Ontel to be sold in connection with

                Ontel’s Trademark;

             b. passing off, inducing, or enabling others to sell or pass off any product as a

                genuine Ontel ARCTIC AIR product or any other product produced by Ontel, that

                is not Ontel’s or not produced under the authorization, control, or supervision of

                Ontel and approved by Ontel for sale under Ontel’s Trademarks;

             c. committing any acts calculated to cause consumers to believe that Defendants’

                Counterfeit ARCTIC AIR Products are those sold under the authorization, control

                or supervision of Ontel, or are sponsored by, approved by, or otherwise connected

                with Ontel;

             d. further infringing Ontel’s Trademark and damaging Ontel’s goodwill; and


                                                 13
Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 14 of 16 PageID# 14




          e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

             moving, storing, distributing, returning, or otherwise disposing of, in any manner,

             products or inventory not manufactured by or for Ontel, nor authorized by Ontel

             to be sold or offered for sale, and which bear the ARCTIC AIR Trademarks, or

             any reproductions, counterfeit copies, or colorable imitations thereof.

   B. Entry of an Order that, upon Ontel’s request, those in privity with Defendants and those

      with notice of the injunction, including, without limitation, any online marketplace

      platforms such as eBay, Wish, AliExpress, Amazon, web hosts, sponsored search engine

      or ad-word providers, credit cards, banks, merchant account providers, third-party

      processors and other payment processing service providers, Internet search engines such

      as Google, Bing, and Yahoo (collectively, the “Third Party Providers”) shall:

          a. disable and cease providing services being used by Defendants, currently or in the

             future, to engage in the sale of goods using the Ontel’s Trademarks; and

          b. disable and cease displaying any advertisements used by, or associated with,

             Defendants in connection with the sale of counterfeit and infringing goods using

             the Ontel’s Trademarks.

   C. That Defendants account for, and pay to Ontel, all profits realized by Defendants by

      reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

      infringement of Ontel’s Trademarks be increased by a sum not exceeding three times the

      amount thereof as provided by 15 U.S.C. § 1117.

   D. In the alternative, that Ontel be awarded statutory damages for willful trademark

      counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of

      Ontel’s Trademarks.




                                              14
Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 15 of 16 PageID# 15




    E. That Ontel be awarded its reasonable attorneys’ fees and costs.

    F. Award any and all other relief that this Court deems just and proper.




Date: January 13, 2021                      Respectfully submitted,

                                            /s/ Monica Riva Talley
                                            Monica Riva Talley (VSB No. 41840)
                                            Nicholas J. Nowak (pro hac pending)
                                            Daniel S. Block (pro hac pending)
                                            STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                            1100 New York Ave., N.W., Suite 600
                                            Washington, DC 20005-3934
                                            Telephone No.: (202) 371-2600
                                            Facsimile No.: (202) 371-2540
                                            mtalley@sternekessler.com
                                            nnowak@sternekessler.com
                                            dblock@sternekessler.com
                                            Attorneys for Plaintiff




16129479.1




                                               15
Case 1:21-cv-00043-AJT-JFA Document 1 Filed 01/13/21 Page 16 of 16 PageID# 16




                       VERIFICATION OF VERIFIED COMPLAINT

         I, Caroline Kinsey, under penalty of perjury of the laws of the United States declare:

         I am employed by Ontel Products Corporation as General Counsel, Vice President of

Compliance and Brand Protection, and I have read, and am familiar with, and have personal

knowledge of the contents of the foregoing Verified Complaint; and that the allegations thereof

are true and correct or, to the extent that matters are not within my personal knowledge, that the

facts stated therein have been assembled by authorized personnel, including counsel, and that I

am informed that the facts stated therein are true and correct.



 Executed on January 13, 2021
                                                    Caroline Kinsey
                                                    General Counsel, Vice President of
                                                    Compliance and Brand Protection
                                                    Ontel Products Corporation




16129606.1
